                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                              WESTERN DIVISION


    EXZAVION TREVON REED                                                PLAINTIFF

    V.                                  CAUSE ACTION NO. 5:18-CV-3-DCB-MTP

    KENNY COTTON and RHONDA M. ISAAC                                    DEFENDANTS


                  ORDER ADOPTING REPORT AND RECOMMENDATION

         Before    the   Court   is   the    Plaintiff    Exzavion   Trevon      Reed

(“Reed”)’s Complaint (Doc. 1) and Magistrate Judge Michael T.

Parker’s Report and Recommendation (Doc. 24). Reed did not file an

objection.        Instead,   the    Report    and   Recommendation      mailed    was

returned as undeliverable. See Doc. 25. This is the second time

mail to Reed has been returned as undeliverable. See Doc. 23.1

         After careful consideration concerning the proposed findings

and recommendations, the Court determines that they are correct

and should be adopted.

          Magistrate     Judge     Parker    recommends   that   this    action    be

dismissed without prejudice pursuant to Federal Rule of Civil

Procedure 41(b) because Reed has failed in his obligation to




1 Magistrate Judge Parker ordered Reed to show cause why this action should
not be dismissed for failure to prosecute. Doc. 22. The Order was mailed to
Reed and returned as undeliverable. Doc. 23.
prosecute his case and to comply with the Court’s orders. Doc. 24,

p. 2.

     A district court may dismiss an action sua sponte for failure

to prosecute, for the purpose of achieving orderly, expeditious

disposition of cases, to prevent undue delays in disposition of

pending cases, and to avoid congestion. Sambe v. Gonzales, 2006 WL

3751153, at *1 (E.D. Tex. Dec. 15, 2006); see Carlisle v. United

States, 517 U.S. 416 (1996); Link v. Wabash R. Co., 370 U.S. 626

(1962); Berry v. CIGNA/RSI-CIGNA, 975 F.2d 1188 (5th Cir. 1992).

A court is not required to delay disposition of a case until a

petitioner decides to provide his current address. Sambe, 2006 WL

3751153, at *1; see Childers v. Bowles, 2002 WL 1489501, at * 1

(N.D. Tex. July 9, 2002).

     A pro se prisoner’s failure to inform a court of his change

of address – and specifically, return of a pro se prisoner’s mail

to the court, as undeliverable – indicates a failure to meet his

obligation to press forward with the litigation and failure to

prosecute his case expeditiously. Sambe, 2006 WL 3751153, at *1;

see Edwards v. Harris County Sheriff’s Dept., 864 F.Supp. 633, 637

(S.D. Tex. 1994). Reed has failed to inform this Court of his

current address and therefore has failed to prosecute this action.

     Accordingly,




                                2
     IT IS HEREBY ORDERED that Magistrate Judge Parker’s Report

and Recommendations are ADOPTED as the findings and conclusions of

this Court;

     IT IS FURTHER ORDERED that a Final Judgment dismissing the

action without prejudice will be entered of even date herewith;

     SO ORDERED this the 24th day of May, 2019.

                                     _/s/ David Bramlette________
                                     UNITED STATES DISTRICT JUDGE




                                3
